         Case 1:10-cr-01058-LAP Document 278 Filed 11/16/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                       Plaintiff,               10-CR-1058-2 (LAP)

-against-
                                                        ORDER
STEVEN GUZMAN,

                       Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

    The Court is in receipt of Mr. Guzman’s revised request to

travel to the Dominican Republic from November 17, 2020 to

December 2, 2020.       Mr. Guzman’s requested travel is APPROVED.

    SO ORDERED.

Dated:       New York, New York
             November 16, 2020

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
